DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant arguments/remarks  received 05/07/2021. 
2.	Claims 1 - 30 have been cancelled.
3.	Claims 31 - 60 are currently pending and have been examined.
4. 	Claims 32, 35 – 36, 41, 43, 45, 47, 49, 51, 53, 55, 57, 59 have been amended
Response to Arguments
1.	Applicant’s arguments, see pages 8 - 10, filed 5/07/2021, with respect to the rejection(s) of claim(s) 31 – 60  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim et al. (US 20200367181).
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the 
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 31 -32, 34 – 38, 40 – 55 and 57 - 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0077641 A1) in view of Lim et al. (US 2020/0367181 A1, the provisional application date is relied on (62/557,165), page 9) and Huang et al. (US 2020/0178178 A1, the foreign application date of JP-2017-165789 dated August 30 2017 is relied on , a copy of the translated document with highlighted pertinent paragraphs was included in the last office action).
	Claim 31, Yang discloses:  An apparatus to communicate a wake-up radio (WUR) frame (see figure 3, label transmitting device 305), the apparatus comprising: 
a memory; and  logic circuitry coupled with the memory to generate a WUR Physical layer protocol data unit (PPDU)  (¶ 0071 (figure 11),  Processor label 1104 and a memory label 1106, means for generating a wake up packet. See ¶ 0045 where the WUP is generally viewed as a PPDU), wherein the WUR PPDU comprises an on-off keying (OOK) signal (figure 4A, label 410, the entire shaded region is the wake up packet, and is modulated by OOK. See ¶ 0045 where the WUP is generally viewed as a PPDU), a sequence of a WUR preamble (Figure 4A, label 411, the wakeup preamble consists of PN sequence) 
Yang does not disclose: to indicate a data rate of transmission of one or more OOK orthogonal frequency-division multiplexing (OFDM) symbols of a medium access control (MAC) frame of the WUR frame, wherein a duration of transmission of the preamble is 128 microseconds for a low data rate and a duration of transmission of the preamble is 64 microseconds for a high data rate, wherein the MAC frame comprises an action frame to enter a WUR mode.
However in the same field of endeavor Lim discloses: to indicate a data rate of transmission of one or more OOK orthogonal frequency-division multiplexing (OFDM) symbols of a medium access control (MAC) frame of the WUR frame , wherein a duration of transmission of the preamble is 128 microseconds for a low data rate and a duration of transmission of the preamble is 64 microseconds for a high data rate, (¶ 0125 - ¶ 0126, and ¶ 0213. That is the MAC frame is modulate with OOK and for low data rates you can use 128 bits = 128 microseconds and for low data rates the length of the preamble can be 64 microseconds = page 9 of the provisional application 62/557,165)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s system in view of Lim. The motivation for making the above modification would have been to configure the WRU preamble to have different Lengths according to the Data Rates [¶ 0211 of Lim].
	Yan in view of Lim does not disclose: wherein the MAC frame comprises an action frame to enter a WUR mode.
	In the same field of endeavor Huang discloses: wherein the MAC frame comprises an action frame to enter a WUR mode. (figure 11, the entire frame is a mac frame, that contains an action frame 1100. ¶ 0083 clearly states that the WUR mode element can be included in the WUR action frame .See page 12, 27 , figure 11 and 13 in the foreign priority document for support. The term comprising can also means part of the MAC frame contain  the action frame this can be seen in supporting reference of Kim et al. (US 2009/0046682 A1), see ¶ 0070 and ¶ 0072. the references of Huang or Kim taken alone or in combination cover the scope of the cited limitation above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s system in view of Lim and Huang. The constructed MAC frame containing an action frame with WUR mode can be incorporated into the WUR frame of the primary reference would have been obvious 

Claims 38 and 43 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 31. For the non-transitory computer readable medium see ¶ 0006, 0008, 0010 and ¶ 0071 of Yang.

Claims 47, 51 and 55 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 31. The only difference being that the frame is decoded at the receiving end, such difference is seen in ¶ 0012 of Lim.

Claim 32, Lim further discloses: The apparatus of claim 31, further comprising a processor, the memory coupled with the processor , a radio coupled with [[the]]a physical layer device and one or more antennas coupled with the radio (see figure 12 of Lim label “receiver”)
Yang further discloses: to transmit WUR PPDU (¶0047,  0057, PPDU)  with an orthogonal frequency-division multiple access (OFDMA) modulated signal with OFDM symbols of an IEEE 802.11 preamble (¶ 0062, ¶ 0042, “PPDU” and 802.11 preamble) on a channel followed by OOK OFDM symbols of the WUR frame  on a sub-band of the channel.  (¶ 0044, ¶ 0050 and ¶ 0042, part of the entire bandwidth of 5MHZ is used to transmit the OOK OFDM symbol packet this is refer to as a sub bad of the channel).
For motivation see claim 1.

 	 Regarding claim 34, Huang discloses:  The apparatus of claim 31, wherein the action frame comprises a WUR parameters field to comprise one or more parameters related to WUR operation.  (figure 12 (¶ 0025) is the mode element, the mode element as seen in ¶ 0083 can be in the action frame, the mode element consists of different parameters as seen in figure 12).

 	Claims 40, 44, 48, 52 and 58 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 34.

 	Regarding claim 35, Huang further discloses: The apparatus of claim 34, wherein the WUR parameters field comprises a duty cycle field.  .  (figure 12 (¶ 0025) is the mode element, the mode element as seen in ¶ 0083 can be in the action frame, ¶ 0134 states that the user specific field consist of parameters such as a duty cycle schedule , ¶ 0054 clearly states the three parameters that entails the duty cycle schedule).

 	Regarding claim 36, Huang further discloses: The apparatus of claim 34, the duty cycle field to comprises a value indicative of a duty cycle.  (¶ 0054, the user specific field consist of the duty cycle as seen in ¶ 0134 and in ¶ 0054 the duty cycle schedule consist of a value that is the period of the duty cycle).

Claims 41, 45, 49, 53 and 59 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 36.

Regarding claim 37, Huang further discloses: The apparatus of claim 31, wherein the action frame comprises a WUR mode element.  (figure 12 (¶ 0025) is the mode element, the mode element as seen in ¶ 0083 can be in the action frame).

Claims 42, 46, 50,54 and 60 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 37.

Claim 57, Lim further discloses: The non-transitory computer-readable medium of claim 55, wherein the rate of transmission of one OOK OFDM symbol of the MAC frame of the WUR frame is set to the rate of transmission of 62.5 kilobits per second for the low data rate or the rate of transmission of 250 kilobits per second for the high data rate (¶ 0125 - ¶ 0126, and ¶ 0213. That is the MAC frame is modulate with OOK and for low data rates you can use 128 bits = 128 microseconds and for low data rates the length of the preamble can be 64 microseconds)


s 33, 39 and 56  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0077641 A1) in view of Lim et al. (US 2020/0367181 A1, the provisional application date is relied on (62/557,165), page 9), Huang et al. (US 2020/0178178 A1, the foreign application date of JP-2017-165789 dated August 30 2017 is relied on , a copy of the translated document with highlighted pertinent paragraphs included in the last office action) and Liu et al (US 2018/0184379 A1, the provisional application date of 62/512, 748 date is relied on a copy of the specification was included for the applicant consideration in the previous office action).
	Claim 33, Yang in view of Lim and Huang discloses: :  The apparatus of claim 31 (See rejected claim 31).
Yang in view of Lim and Huang does not disclose: wherein the WUR frame comprises one or more resource units at a center of a multi-user, orthogonal frequency-division multiple 2Appl. No. 16/130,646Docket No.: 1020.3646 Reply to Office Action of June 16, 2020TC/A.U. 2463 access (OFDMA) modulated signal, at least a second WUR frame to transmit on a contiguous channel bandwidth with OOK OFDM symbols on a sub-band of the contiguous channel bandwidth.
In the same field of endeavor Liu discloses: wherein the WUR packet comprises one or more resource units at a center of a multi-user (figure 3, one of the wake up signal is centered in the middle of the bandwidth), orthogonal frequency- 2Appl. No. 16/130,646Docket No.: AA3646 Preliminary AmendmentDecember 4, 2018 division multiple access (OFDMA) modulated signal, at least a second WUR frame to transmit on a contiguous channel bandwidth with OOK OFDM symbols on a sub-band of the contiguous channel bandwidth.  (see figure 3 and 5B, the wake up signal can be on contiguous bandwidth, that is spanning the entire bandwidth,¶ 0008 clearly discloses OFDM modulated technology whereby the wakeup signal is modulated with OOK modulation. Support is on slide 4 and 6 of provisional application 62/512,748).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s system in view of Lim, Huang and Liu. The motivation for making the above modification would have been to provide for efficient wake up signal communication by activating main radios on multiple communication devices in WLAN (¶ 0007 of Liu).

[See also additional reference of Suh et al. (US 2018/0302901 A1), figure 3, whereby in a 20 MHZ bandwidth WUR can be placed at the center frequency in the OFDM technology with OOK modulation ¶ 007, ¶ 0032 and ¶ 0038]


Claims 39 and 56 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 33.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463